DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 28 June 2021.
Claims 1-38 have been cancelled.
Claims 39-58 have been added.
Claims 39-58 are pending have been examined.
The present application, which has priority to before March 16, 2013, is being examined under pre-AIA  provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2021 are being considered by the Examiner.


Priority
Applicant’s claim for the benefit of a prior-filed application(s) 11/347,624 (now US Patent 11,049,117) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.


Claim Objections
Claims 44 and 52 are objected to because of the following informalities:  The claims end in a semi-colon “;” instead of a period “.”  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:    The claim recites “...displayed On the display of the client computing device.” which appears to be a grammatical error of the word “on.”  Appropriate correction is required.	


Double Patenting
Claims 39-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 11/347,624 (now US Patent 11,049,117). Although the claims at issue are not identical, they are not patentably distinct as shown below:
17/360,604
11/347,624 (now US Patent 11,049,117)
39. A method comprising: maintaining on a non-transitory computer readable storage medium associated with a computing device a controlled-access community rating database comprising rating information provided by members of a community, the rating information associated with one or more content items including a first content item; providing, via the computing device, a syndication reference to a first publisher of a content description, the content description containing information associated with the first content item; receiving, at the computing device, a request from a client computing device, the request comprising a publisher identifier (ID) identifying the first publisher of the content description associated with the first content item and a syndication reference including a content identifier (ID) associated with the first content item; generating, via at least one processor of the computing device, a community rating for the first content item using the rating information associated with the first content item in the controlled-access community rating database; transmitting, over a network via the computing device, the community rating for the first content item to the client computing device, the transmission causing a user interface to be displayed on a display of the client computing device, the user interface comprising the community rating for the first content item.
1.  A method comprising: maintaining on a non-transitory computer readable storage medium associated with a computing device a controlled-access community rating database comprising rating information independently provided by members of a community such that each individual rating is independently stored from any other member and publisher's control or oversight, the rating information associated with one or more content items including a first content item; providing, via the computing device, a syndication reference to a first publisher of a content description, the content description containing information associated with the first content item; receiving, at the computing device, a request from a client computing device, the request comprising information related to the content description provided by the first publisher and a publisher identifier (ID), said information containing a syndication reference including a content ID associated with the first content item; parsing, via the computing device, the request to identify the publisher ID, the content ID, the rating information associated with the first content item, the first content item, and information indicating the client computing device from which the request was sent; verifying, via the computing device, based on the publisher ID, that the first publisher is authorized to provide a community rating generated from the rating information in the controlled-access community rating database; generating, via at least one processor of the computing device, based on said verification, and further based on the identified content ID and the rating information associated with the first content item in the controlled-access community rating database, a community rating for the first content item; transmitting, over a network via the computing device, the community rating for the first content item and information associated with a user interface to the client computing device, said transmission causing the user interface to be displayed on a display of the client computing device such that at least the community rating for the first content item is displayed within the user interface; and without logging in by the client computing device: obtaining a member ID from a membership data structure on the client computing device; retrieving, based on the member ID and content ID, member rating information previously provided by a first member of the community including a member rating, the member rating information associated with the first content item, and wherein the client computing device is operated by the first member; and transmitting the member rating for inclusion in the content description.


The independent claims 39, 51, and 58 of the copending Application No. 11/347,624 (now US Patent 11,049,117, hereinafter ‘117 Patent) are not identical to the instant claims 39, 51, and 58 but however claim the same inventive concept of job recall material is mapped and recommended to a user (the instant claims are much more broad).  Here, specifically, instant claim 39 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the ‘117 Patent. The claims differ in that instant claim 39 recites all of the same limitations of claim 1 of the ‘117 Patent; however the ‘117 Patent recites that the further details regarding the ratings are stored independently and the user receives the transmission without logging in, and obtaining previous rating(s) provided by the first member (as highlighted in the table above). The portion of the specification in the ‘117 Patent that supports the recited ratings, logging in, and obtaining aspects includes an embodiment that would anticipate instant claim 39 herein. Instant claim 39 cannot be considered patentably distinct over claim 1 of the ‘117 Patent when there is a specifically disclosed embodiment that supports claim 1 of that patent and falls within the scope of claim 39 herein because it would have been obvious to one having ordinary skill in the art to modify the method of claim 39 by selecting a specifically disclosed embodiment that supports that claim, i.e., the ratings are stored independently and the user receives the transmission without logging in, and obtaining previous rating(s) provided by the first member. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within claim 39.  Instant independent claims 51 and 58 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-7, 9-14, and 16-20 of the ‘986 Patent recite substantially similar subject matter as the instant claims 2-7, 9-14, and 16-20.  The claims are also rejected for their dependencies on claims 1, 8, and 15. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-58 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) generating a community rating for content items based upon maintained rating information associated with the content which is an abstract idea of certain methods of organizing human activities (i.e. marketing activities or managing user ratings/reviews) as well as the abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of “maintaining...community rating database comprising rating information provided by members of a community, the rating information associated with one or more content items including a first content item, generating, a community rating for the first content item using the rating information associated with the first content item in the controlled-access community rating database,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as a mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “via at least one processor of the computing device,” (or “when executed by a processor associated with a computing device perform” in claim 51 or “...for execution by the processor...” in claim 58) nothing in the claim element precludes the step from the methods of organizing human interactions grouping or from the mathematical concept grouping.  For example, but for the “when executed by a processor associated with a computing device perform” language, “maintaining” and “generating” in the context of this claim encompasses the user manually managing ratings for content and generating an overall community (i.e. average rating) for each type of requested content.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Certain Methods or Organizing Human Activities” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “providing...,” “receiving...,” and “transmitting...” steps are simply extrasolution data gathering or post solution activities.  Next, the claim only recites one additional element – using a processor to perform the  steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of electronic data query/retrieval and simple mathematic operation such as an average) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “on a non-transitory computer readable storage medium associated with a computing device a controlled-access community rating database” “computing device comprising: a processor; a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-9, 11-18 and 20 are dependent on claims 1, 10, and 19 and include all the limitations of claims 39, 51, and 58.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “in response to the generated probability score exceeding a predetermined threshold, presenting at least a portion of the information regarding the first member and at least a portion of the information regarding the second member.”  The claim recites the additional limitations further limiting how the probability score is generated and the device being the first or second member which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 39, 51, and 58, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 39-58 are therefore not eligible subject matter, even when considered as a whole.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 39-45, 51-53, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calabria (US PG Pub. 2006/0143067) further in view of Nicholas, et al. (US PG Pub. 2008/0126476).

As per claims 39, 51, and 58, Calabria discloses a method, non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising; computing device comprising: a processor; a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising (methods are also provided that include the reception and delivery of reviews to and from users of the system. The methods of providing reviews include allowing a user to search for reviews within the system and methods of automatically providing reviews based on a user's visit to a website, Calabria ¶6; system, ¶4 and Fig. 15; multiprocessor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like. The invention can also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network, ¶101): 
maintaining on a non-transitory computer readable storage medium associated with a computing device a controlled-access community rating database comprising rating information provided by members of a community, the rating information associated with one or more content items including a first content item (The web server 190 is shown coupled to the server computer system 192 which itself is coupled to web content 218, which can be considered a form of a media database, Calabria ¶104; social network engine, ¶4-¶5 and ¶22; includes rate and rank engine, ¶22; final rankings of reviews provided to user, ¶25-¶26); 
providing, via the computing device, a syndication reference to a first publisher of a content description, the content description containing information associated with the first content item (Once a review has been written about a given merchant, product, or other subject, it is desirable that the review be disseminated as widely as possible. To that end, the present invention includes a flexible syndication system that permits the review to be easily distributed to an unlimited number and variety of different websites, devices, and other media. Furthermore, whenever possible, the presentation of such reviews should be customized to the media, website, or device being used by the user to view the reviews. This means that in addition to a "social distance" metric between the viewing user and each review weighing significantly into the sorting and presentation of the reviews that are chosen to be displayed for that user, the aesthetic presentation of the reviews is customized to the syndication channel, both for to the physical affordances offered by the channel (such as a small display in a portable device), as well as the business needs governing the channel (such as the front page of the merchant's own website), Calabria ¶74); 
receiving, at the computing device, a request from a client computing device, the request comprising (search function, Calabria ¶41-¶43; to retrieve reviews, ¶64-¶66); 
generating, via at least one processor of the computing device, a community rating for the first content item using the rating information associated with the first content item in the controlled-access community rating database (The rate and rank engine 42 provides the function of assigning an overall rating number to each subject. This would allow users to quickly rank the providers in a given category, if such a ranking were desired. The overall rating number is computed individually for each user that utilizes the review-provider system, using metrics that include the "social distance" (as already disclosed) between the reader/user and the aggregate of all authors that have written reviews applicable to that subject. Other metrics that may be used in conjunction with the "social distance" include the rating assigned by each author, how/whether the author has been identity-authenticated, and how/whether the author was pre-authorized by the subject (by issuing a locator code), Calabria ¶71); 
transmitting, over a network via the computing device, the community rating for the first content item to the client computing device, the transmission causing a user interface to be displayed on a display of the client computing device, the user interface comprising the community rating for the first content item (the reviews are displayed in sorted order and using privacy settings that include "social distance" in step 118, Calabria ¶38; see also ¶79).
Calabria does not expressly disclose a publisher identifier (ID) identifying the first publisher of the content description associated with the first content item and a syndication reference including a content identifier (ID) associated with the first content item.
However, Marsh teaches a publisher identifier (ID) identifying the first publisher of the content description associated with the first content item and a syndication reference including a content identifier (ID) associated with the first content item (Each piece of media content is assigned a unique media content identifier (MCID), such as MCID(1), MCID(2), . . . , and MCID(N). Based on the structure of content description metadata repository 412, the MCID metadata entity stores one instance of one element, which is the MCID. For example a particular movie would be identified by a unique MCID.  The MCID may be implemented as any type of unique identifier. In one implementation, the MCID is a concatenation of hexadecimal representations of specific metadata category values stored in the content description metadata repository. The metadata categories that are used to generate the MCID are assigned levels of significance within the MCID. An exemplary MCID is based on data stored in the Title, Episode Name, Version Detail, and Part Detail metadata categories, which are described with reference to FIG. 7. The MCID is a structured string of the form MCID_TITLE_EPISODE_VERSION_PART, where TITLE, EPISODE, VERSION, and PART are hexadecimal values generated based on values stored in the Title, Episode Name, Version Detail, and Part Detail metadata category entities, respectively, Marsh ¶73-¶74; with production, distribution, and copyright details, ¶490, ¶518-¶¶523, ¶549-¶552, ¶592-¶596).
Both the Calabria and Marsh references are analogous in that both are directed towards/concerned with media content management including description and ratings/reviews.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Marsh’s method of unique media content identifiers in Calabria’s system to improve the system and method with reasonable expectation that this would result in a social review management system that is able to properly identify a piece of media content.  
The motivation being that there is a need for improved methods of identifying media content as over time, a large amount of descriptive data may be generated that is associated with a particular piece of media content (e.g., a movie). This data may include, for example, reviews of the content by various critics, user recommendations, rating information, and genre classifications. A user may desire to make decisions about which programs to view based on descriptive data associated with programs beyond the short descriptions typically displayed in an EPG (Marsh ¶4).

As per claim 40, Calabria and Marsh disclose as shown above with respect to claim 39.  Calabria further discloses wherein each individual rating is independently stored from any other member and publisher's control or oversight (Furthermore, the system is designed to allow the subjects of any review to syndicate or broadcast their reviews through third parties, in a user-friendly and unrestricted fashion, but in a manner that preserves the legitimacy and authenticity of the review. Finally, the system is designed to address concerns about privacy and authenticity relative to the authors of reviews and the readers of reviews, Calabria ¶22; viewing rights managed by the privacy engine, ¶28).

As per claim 41, Calabria and Marsh disclose as shown above with respect to claim 39.  Calabria further discloses verifying, via the computing device, that the first publisher identified by the publisher ID is authorized to provide a community rating generated from the rating information in the controlled-access community rating database, wherein generating the community rating is further based on the verification (authorized to write and complete reviews, Calabria ¶57-¶58).

As per claim 42, Calabria and Marsh disclose as shown above with respect to claim 41.  Calabria further discloses updating, via the computing device, access information associated with the publisher ID, the access information comprising information indicating that the community rating was provided to the client computing device in response to the request (reviews accepted and processed, Calabria ¶27; reviews marked as “verified,” ¶58).

As per claim 43, Calabria and Marsh disclose as shown above with respect to claim 42.  Calabria further discloses making, via the computing device, the access information available to the publisher (Furthermore, whenever possible, the presentation of such reviews should be customized to the media, website, or device being used by the user to view the reviews. This means that in addition to a "social distance" metric between the viewing user and each review weighing significantly into the sorting and presentation of the reviews that are chosen to be displayed for that user, the aesthetic presentation of the reviews is customized to the syndication channel, both for to the physical affordances offered by the channel (such as a small display in a portable device), as well as the business needs governing the channel (such as the front page of the merchant's own website), Calabria ¶74).

As per claims 44 and 52, Calabria and Marsh disclose as shown above with respect to claims 39 and 51.  Calabria further discloses receiving, at the computing device, a member identifier (ID) of a first member from a membership data structure on the client computing device (name or identifier of the person, Calabria ¶36 and ¶57; see also Furthermore, a persistent cookie is placed in that user's browser with a unique identifier to that review. If the person ever visits the review-provider's website again and does sign in or register, any and all reviews that are anonymous but that were authored from that browser (and assuming the cookie is still in place) are automatically assigned to that user as the author, ¶63);

As per claims 45 and 53, Calabria and Marsh disclose as shown above with respect to claims 44 and 52.  Calabria further discloses retrieving, via the computing device, member rating information previously provided by the first member from the access-controlled community rating database using the member ID and content ID, the member rating information including a member rating for the first content item; and transmitting, over the network via the computing device, the member rating for the first content item to the client computing device, the transmission causing the member rating and the community rating for the first content item to be displayed in the user interface at the client computing device (Furthermore, a persistent cookie is placed in that user's browser with a unique identifier to that review. If the person ever visits the review-provider's website again and does sign in or register, any and all reviews that are anonymous but that were authored from that browser (and assuming the cookie is still in place) are automatically assigned to that user as the author, Calabria ¶63; Other features of the present embodiments are the ability to allow subjects that have little technical knowledge to 1) easily integrate/deliver reviews from the review-provider to the subject's own websites, advertisements, third-party websites, in-store displays, and even in casual conversation or a casual e-mail, 2) control the filtering of reviews (if they choose to apply filters), 3) control and access all of their billing information, and 4) manage any other issues related to their use of the review-provider system. The review-provider system 10 provides each subject with a private area within the review-provider website from which subjects may perform these functions with ease, ¶90).


Claims 46-50 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calabria (US PG Pub. 2006/0143067) and Marsh  (US PG Pub. 2005/0192987) further in view of Hastings et al. (US Patent No. 7,403,910).

As per claims 46, 48, 54, and 56, Calabria and Marsh disclose as shown above with respect to claims 44 and 52.  Calabria and Marsh do not expressly disclose making, via the computing device, a determination using the member ID, content ID and the controlled-access community rating database that the first member has yet to review the content item; and causing, via the computing device, the user interface to display, at the client computing device, a review control selectable by the first member to submit a review of the first content item.
However, Hastings teaches making, via the computing device, a determination using the member ID, content ID and the controlled-access community rating database that the first member has yet to review the content item; and causing, via the computing device, the user interface to display, at the client computing device, a review control selectable by the first member to submit a review of the first content item (If the same customer now visits site 1006 for the first time, he is prompted to offer his screen name or other identifying characteristic, which enables his rating record and similarity weights to be fetched from database 1020. The connection between site 1004 and site 1006 is fast enough to fetch this small record once per customer session with low latency. Site 1006 has already pre-loaded the same set of representative neighbors, and computation proceeds exactly as in the previous case, Hastings Col. 19 lines 1-10).
The Calabria, Marsh, and Hastings references are analogous in that both are directed towards/concerned with media content management including description and ratings/reviews.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Hastings’ method of first time reviews in Marsh and Calabria’s system to improve the system and method with reasonable expectation that this would result in a social review management system that is able to estimate, track and obtain as many reviews as possible.  
The motivation being that there is also a need for an approach for estimating how a user would rate an item that the user has not yet rated (Col. 1 lines 51-52).

As per claims 47, 49, 55, and 57, Calabria, Marsh, and Hastings disclose as shown above with respect to claims 46, 48, 54 and 56.  Calabria further discloses receiving, at the computing device, a review of the first content item from the client computing device; and storing, via the computing device, the received review of the first content item in the controlled-access community rating database (reviews accepted and processed, Calabria ¶27; reviews marked as “verified,” ¶58). 

As per claim 50, Calabria, Marsh, and Hastings disclose as shown above with respect to claim 46.  Calabria further discloses the user interface further comprising a user interface control selectable by the first member to cause a number of reviews of the content retrieved from the access-controlled community rating database to be displayed On the display of the client computing device (the reviews are displayed in sorted order and using privacy settings that include "social distance" in step 118, Calabria ¶38; see also ¶79).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Huang (US PG Pub. 2006/0282336) Internet search engine with critic ratings. a

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629